                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Darrell Collins

     v.                                      Case No. 18-cv-1109-PB

FCI Berlin, Warden, et al


                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 13, 2020 .       The plaintiff’s motion for

discovery and appointment of counsel (Doc. No. 13) is denied

without prejudice. “‘[O]nly those issues fairly raised by the

objections to the magistrate's report are subject to review in

the district court and those not preserved by such objection are

precluded on appeal.’”      School Union No. 37 v. United Nat'l Ins.

Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v.

Secretary of Health & Human Servs., 848 F.2d 271, 275 (1st

Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d

4, 6 (1st Cir. 1986) (after proper notice, failure to file a

specific objection to magistrate's report will waive the right

to appeal).

                                       /s/ Paul Barbadoro
                                      ____________________________
                                      Paul Barbadoro
                                      United States District Judge

Date: March 4, 2020
cc: Darrell Collins, pro se
    Counsel of Record
